Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s Appeal Brief filed 4 February 2021, resulting in the reopening of prosecution.  Claims 1, 2, 4-6, 8-12, 14-16 & 18-20 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-12, 14-16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathi et al (USPG Pub No. 20190004704A1; Rathi hereinafter) in .

As for Claim 1, Rathi teaches, A system comprising: 
“a plurality of storage nodes; a network, the plurality of storage nodes in data communication with the plurality of storage nodes” (see pp. [0026-0027]; e.g., the reference of Rathi teaches of a storage management system that stores a data set on physical storage including one or more hard disk drives (HDDs), solid state drives (SSDs) optical drives, cloud or storage network and/or other types of physical components or devices for recording and retaining digital data); 
“a storage manager in data communication with the network” (see pp. [0026], [0030]; e.g., Rathi teaches of including and utilizing one or more of a logical volume manager, filesystem manager, and/or other components and modules for virtualizing storage or snapshotting data within at least a cloud or storage network of a storage management system, with the one or more of a logical volume manager, filesystem manager, and/or other components being considered equivalent in function to Applicant’s “storage manager”), 
“the storage manager programmed to-- transmit, to one or more storage nodes of the plurality of storage nodes, a plurality of new snapshot instructions with respect to a storage volume...”, (see pp. [0027-0029]; e.g., the storage management system having one or more components and modules, such as a logical volume manager and filesystem manager, support snapshotting of data sets stored on one or more virtual disks corresponding to a layer of abstraction over physical storage having multiple 
“for each new snapshot instruction of the plurality of new snapshot instructions, add a new snapshot node as a descendent to the corresponding preceding snapshot node of the each new snapshot instruction in the hierarchical representation” (see pp. [0028-0029], [0049-0051]; e.g., the reference of Rathi teaches of utilizing at least a formed chain or tree of inheritance in which each snapshot stores changes made to the data set over a previous snapshot as a set of differentials, considered equivalent to the establishment of a hierarchical representation of snapshot nodes, as “...the latest snapshots in a given branch may be writable, while all other snapshots may be read-only”, accounting for read and write instructions issued for the one or more snapshots being represented in a tree form, and having a new child snapshot created from an older parent snapshot).
The reference of Rathi does not appear to explicitly recite the limitations of, “...each new snapshot instruction being one of a new principal snapshot instruction and a new clone instruction and having a corresponding preceding snapshot node in a hierarchical representation of the storage volume”, “the new snapshot node having a clone classification if the each new snapshot instruction was a new clone instruction”, 
The reference of Talagala teaches the limitation of, “...each new snapshot instruction being one of a new principal snapshot instruction and a new clone instruction and having a corresponding preceding snapshot node in a hierarchical representation of the storage volume”,  “the new snapshot node having a clone classification if the each new snapshot instruction was a new clone instruction” (see pp. [0097-0098], [0114-0116]; e.g., the reference of Talagala serves as an enhancement to the teachings of 
“wherein the storage manager is further programmed to: receive a roll back instruction to a selected snapshot for the storage volume having a corresponding selected snapshot node in the hierarchical representation” (see pp. [0121-0122]; e.g., the reference of Talagala teaches of at least a time sequence interface module, functioning in an equivalent fashion as Applicant’s storage manager, used for a sequence of one or more delta clone requests, rollback requests, iterate requests, 
“in response to the roll back instruction, (i) for each snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and does not have a descendent having the clone classification, instruct a storage node of the plurality of storage nodes storing the each snapshot to free all segments mapped to a snapshot corresponding to the each snapshot node” (see pp. [0112]; e.g., the reference of Talagala teaches of the time sequence interface module having the ability to rollback a series of changes to data in a sequential, log-based writing structure from the newest data towards the oldest data, undoing a sequence of changes to the data to determine the state of data in a snapshot.  As stated within paragraph [0118], rollback request undoes or bypasses one or more changes in data, such as snapshots having a “clone” designation {i.e. pp. [0114-0116]}, reading on Applicant’s claimed limitation as state data of one or more of a snapshot/clone is rolled back from newest to oldest.  Subsequently, storage capacity is reclaimed/freed within the one or more non-volatile memory device associated with a deleted snapshot and/or clone by at least a time sequence interface module, further discussed within paragraphs [0126-0127]); and 
“(ii) for each second snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and has a descendent having the clone bypasses one or more changes in data, such as snapshots having a “clone” designation {i.e. pp. [0114-0116]}, reads on Applicant’s claimed limitation as state data of one or more of a snapshot/clone is rolled back from newest to oldest. The allowing of “bypasses“ for one or more changes in data of a snapshot/clone within at least a snapshot tree is considered equivalent to Applicant’s claimed limitation, as a selective operation is executed to “refrain” from storing snapshot data in order to free all mapped segments, and in the same fashion, a storage capacity recovery module can be tasked with reclaiming storage capacity associated with a snapshot removed from a snapshot tree or other snapshot tracking data structure according to paragraph [0126]). 
The combined references of Rathi and Talagala are considered analogous art for being within the same field of endeavor, which is snapshot management for time sequence requests.  Therefore, it would have been obvious to one of ordinary skill by the effective filing date of the claimed invention to have combined the issuance of one or more of a plurality of snapshot/clone operations by one or more modules, as taught by Talagala, with the method of Rathi in order to alleviate the issue in which client applications have little or no access to the underlying log of the storage or memory system, and still track a history of changes themselves using the provided address based access. (Talagala; [0004])

The reference of Vempati recites the limitations to, “wherein the plurality of storage nodes are programmed to, in response to the each new snapshot instruction: allocate a new segment” (see col. 2, lines 55-67; col. 3, lines 1-14; e.g., The reference of Vempati provides for the analyzing of mapping objects of file systems and serves as an enhancement to the teachings of Rathi and Talagala by teaching of utilizing a file system based snapshot copy facility that creates one or more replicas/”snapshot copies”.  As stated within the cited portion of Vempati, when a file is modified, new blocks are allocated and linked to the file to save the new data, and the original data blocks are retained and linked to the inode of the snapshot copy); 
“create an entry in a segment table mapping the new segment to a new snapshot” (see Fig. 8; see col. 4, lines 23-45, 50-67; col. 5, lines 1-18; col. 6, lines 6-24; e.g., the reference of Vempati teaches of the utilization of a summary table, such as an indirect block summary table, which stores information on each chunk of logical inodes relating to the evaluated one or more inode and snapshot copies of the inode, and which maintains the status information of each metadata object {e.g., indirect block} of a file system hierarchy of the inode of a file such that if a metadata object of the file is shared between the inode of the file and the one or more snapshot inodes of copies of each file system data block of a file is associated with a respective mapping pointer. A mapping pointer of a file system block points to the file system block and includes metadata information for the file system block. A file system block associated with a mapping pointer may be a data block or an indirect data block which in turn points to other data blocks or indirect blocks. A mapping pointer includes information that help map a logical offset of a file system block to a corresponding physical block address of the file system block. (10)    Further, a mapping pointer of a file system block includes metadata information for the file system block such as a weight that indicates a delegated reference count for the mapping pointer. The delegated reference count is used by a snapshot copy facility when a replica of a file is created”, reading on Applicant’s claimed limitation by teaching how at least a “mapping pointer” maps a new segment such as snapshot copies of inodes/replicas to an inode at the time the snapshot copy/replica is created); and
“write data from subsequent write requests for the storage volume referencing the new snapshot to the new segment” (see col. 4, lines 50-67; col. 5, lines 1-18; e.g., the Vempati reference teaches of minimizing the number of metadata input/outputs by logging updates to metadata of the filesystem in a log, as illustrated within Figure 8 (150) that provides a logical view mapped to filesystem blocks.  If an I/O operation is performed on a data block of a file for which a snapshot copy has been created, a write split operation allocates a new data block for the write I/O request, reading on Applicant’s amended limitation.  Column 5, lines 19-48 of the reference of Vempati 
The combined references Rathi, Talagala and Vempati are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and management relating to high-performance writable snapshots in data storage systems. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of a summary table for the mapping of snapshot entries pertaining to inodes on a storage system, as taught by Vempati, with the methods of Talagala and Rathi in order to alleviate the challenges of recovering data where large amounts of time and storage resources would be required to recover a replicated file system. (Vempati; col. 3, lines 15-20)

As for Claim 2, Rathi teaches, wherein the storage manager is further programmed to transmit the plurality of new snapshot instructions with respect to the storage volume such that the hierarchical representation includes a tree including: 

The reference of Rathi does not appear to explicitly recite the limitations of, “(b) at least one snapshot node that has the clone classification and one or more descendent nodes of the at least one snapshot node that has the clone classification”and “(c) at least one snapshot node that has a direct descendent that has the clone classification and a direct descendent that does not have the clone classification”.
The reference of Talagala teaches, “(b) at least one snapshot node that has the clone classification and one or more descendent nodes of the at least one snapshot node that has the clone classification” (see pp. [0114-0116]; e.g., the reference of Talagala provides for at least a module such as a reconstruction module, which can reconstruct a logical-to-physical mapping structure associated with an active snapshot and/or clone, providing teachings of a “clone” designation for one or more snapshots and use of a snapshot tree indicative of descendants of one or more snapshots. Paragraph [0116] provides teachings of delta clone requests such as a clone request allowing for a “delta clone” designation representing differences, changes or deltas for data between different points in time); and 

The combined references of Rathi and Talagala are considered analogous art for being within the same field of endeavor, which is snapshot management for time sequence requests.  Therefore, it would have been obvious to one of ordinary skill by the effective filing date of the claimed invention to have combined utilizing clone classifications for snapshot nodes, as taught by Talagala, with the method of Rathi, in order to alleviate the issue in which client applications have little or no access to the underlying log of the storage or memory system, and still track a history of changes themselves using the provided address based access. (Talagala; [0004])
 
As for Claim 4, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information.

The reference of Talagala teaches the limitation to, “receive a write instruction referencing a written snapshot, the write instruction including a write address; identify a last-allocated segment corresponding to the written snapshot in the segment table; write payload data from the write instruction to the last-allocated segment; and write metadata to an index of the last-allocated segment corresponding to the written snapshot, the metadata including the write address” (see pp. [0046]; e.g., the Talagala reference teaches of providing a path for servicing a storage operation or request, such as a read or write operation, which identifies the logical addresses {i.e. Applicant’s write address} of the request on the non-volatile memory media.  Paragraphs [0104-0105] clearly teach, “In response to a write request updating or changing existing data stored in the non-volatile memory device 120, the temporal order module 304 may store just the changes or deltas to the data to an append point of the sequential, log-based writing structure”, providing for writing to a “last-allocated segment” as a sequential append point is used in an equivalent fashion. Validity data and/or logical-to-physical mapping marked copy-to-write may be modified and a copy created having a link to the snapshot and/or clone associated with the copy). 


As for Claim 5, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information.
The reference of Rathi does not recite the limitations to, “issue one or more first new snapshot instructions of the plurality of snapshot instructions to a first storage node of the one or more storage nodes, the one or more first new snapshot instructions being principal snapshot instructions” and “issue one or more second new snapshot instructions of the plurality of snapshot instructions to a second storage node of the one or more storage nodes, the one or more second new snapshot instructions being clone snapshot instructions”.
The reference of Talagala recites limitation to, “issue one or more first new snapshot instructions of the plurality of snapshot instructions to a first storage node of the one or more storage nodes, the one or more first new snapshot instructions being 
“issue one or more second new snapshot instructions of the plurality of snapshot instructions to a second storage node of the one or more storage nodes, the one or more second new snapshot instructions being clone snapshot instructions” (see pp. [0097-0098]; e.g., According to paragraphs [0097-0098], a utilized temporal order module retains or preserves each version of data in a temporal range as different snapshots, clones or the like, and may retain a single version, snapshot, or clone, such as a most recent version of data or an oldest version of data, for each temporal range, allowing older, invalid versions of data in each temporal range to be erased during a “storage capacity recovery operation”.  The “storage capacity recovery operation” is considered equivalent to Applicant’s “clone snapshot instruction” if the older, invalid versions of data within different temporal ranges is clone data being analyzed and processed by the operation). 
The combined references of Rathi and Talagala are considered analogous art for being within the same field of endeavor, which is snapshot management for time sequence requests.  Therefore, it would have been obvious to one of ordinary skill by 

As for Claim 6, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information.
The reference of Rathi does not recite the limitations of, “receive a read instruction referencing a read snapshot, the read instruction including a read address”, “if the read address is found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, returning last-written data from at least one of (a) and (b) corresponding to the read address”, and “if the read address is not found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, route the read instruction to a different storage node of the plurality of storage nodes that stores an ancestor snapshot of the read snapshot according to the hierarchical representation”.
The reference of Talagala recites the limitation to, “receive a read instruction referencing a read snapshot, the read instruction including a read address” (see pp. 
“if the read address is found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, returning last-written data from at least one of (a) and (b) corresponding to the read address” (see pp. [0077-0078]; e.g., the reference of Talagala teaches of using at least a “forward index” for associating logical addresses of data on the non-volatile memory media in the equivalent fashion taught by Applicant’s “index of any segment mapped in the segment table”, as requested data corresponding to snapshot data requests, for example, is retrieved using the index and corresponding logical address of the data and metadata); 
“if the read address is not found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, route the read instruction to a different storage node of the plurality of storage nodes that stores an ancestor snapshot of the read snapshot according to the hierarchical representation” (see pp. [0077-0078]; e.g., the reference of Talagala teaches of using at least a “forward index” for associating logical addresses of data on 
The combined references of Rathi and Talagala are considered analogous art for being within the same field of endeavor, which is snapshot management for time sequence requests.  Therefore, it would have been obvious to one of ordinary skill by the effective filing date of the claimed invention to have combined the incorporation of receiving read addresses for the location of data within one or more of a plurality of nodes, as taught by Talagala, with the method of Rathi in order to alleviate the issue in which client applications have little or no access to the underlying log of the storage or memory system, and still track a history of changes themselves using the provided address based access. (Talagala; [0004])

As for Claim 8, Rathi teaches, wherein each storage node of the plurality of storage nodes includes a physical disk, each segment in the segment table being -mapped to a physical location on the physical disk (see pp. [0026-0027]; e.g., the reference of Rathi teaches of a storage management system that stores a data set on physical storage including one or more hard disk drives (HDDs), solid state drives (SSDs) optical drives, and/or other types of physical components or devices for 
As for Claim 9, Rathi teaches, a plurality of compute nodes in data communication with the network, the plurality of compute nodes programmed to execute applications that issue read and write instructions to the plurality of storage nodes (see pp. [0085-0086]]; e.g., local/remote nodes within a computer network which implement/execute requests for a computing service such as execution of a particular application), 
each read and write instruction referencing a snapshot represented by one of the snapshot nodes in the hierarchical representation (see pp. [0028]; e.g., the reference of Rathi teaches of utilizing at least a formed chain or tree of inheritance in which each snapshot stores changes made to the data set over a previous snapshot as a set of differentials, considered equivalent to the establishment of a hierarchical representation of snapshot nodes, as “...the latest snapshots in a given branch may be writable, while all other snapshots may be read-only”, accounting for read and write instructions issued to the one or more snapshots). 

As for Claim 10, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information.
 
The reference of Rathi does not appear to explicitly recite the limitations to, “receive a user instruction to create a new snapshot for the storage volume”, “in response to the user instruction to create a new snapshot, transmit a quiesce instruction to one or more of the plurality of compute nodes”, “receive one or more notifications from the one or more of the plurality of compute nodes that there are no pending write instructions to the storage volume”, “transmit one of the new snapshot instructions of the plurality of storage nodes in response to the one or more notifications”. 
The reference of Talagala recites the limitations to, 
“receive a user instruction to create a new snapshot for the storage volume” (see pp. [0123-0124]; e.g., Talagala teaches of receiving at least  a “new snapshot request”, thereby creating or initializing a new snapshot).
“in response to the user instruction to create a new snapshot, transmit a quiesce instruction to one or more of the plurality of compute nodes (see pp. [0124]; e.g., Talagala teaches that the time sequence interface module, in response to at least a new snapshot request”, may quiesce writes to one or more of a non-volatile memory device); 
receive one or more notifications from the one or more of the plurality of compute nodes that there are no pending write instructions to the storage volume (see pp. 
transmit one of the new snapshot instructions of the plurality of storage nodes in response to the one or more notifications (see pp. [0125]; e.g., Talagala teaches of the time sequence interface module executing deletes, trims, invalidates, erases or otherwise due to the receiving of requests such as a “delete snapshot request”).
The combined references of Rathi and Talagala are considered analogous art for being within the same field of endeavor, which is snapshot management for time sequence requests.  Therefore, it would have been obvious to one of ordinary skill by the effective filing date of the claimed invention to have combined the use of a quiesce instruction and communications with one or more of a plurality of nodes, as taught by Talagala, with the method of Rathi in order to alleviate the issue in which client applications have little or no access to the underlying log of the storage or memory system, and still track a history of changes themselves using the provided address based access. (Talagala; [0004])

Claim 11 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 1.  Accordingly, Claim 11 is rejected for substantially the same reasons as presented above for Claim 2 and based on the references’ disclosure of the necessary supporting hardware and software see pp. [0026-0031]; e.g., method for implementation integrating hardware and software components).

Claims 12, 14-16 &18-20 amount to a method comprising instructions that, when executed by one or more processors, performs the system of Claims 2, 4-6 & 8-10, respectively.  Accordingly, Claims 12, 14-16 &18-20 are rejected for substantially the same reasons as presented above for Claims 2, 4-6 & 8-10 and based on the references’ disclosure of the necessary supporting hardware and software (Rathi: see pp. [0026-0031]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to the rejections of Claims 1, 2, 4-6, 8-12, 14-16 & 18-20 under 35 USC 103 have been fully considered and are persuasive in-part, with additional rationale provided above.  
Kumarasamy’s alleged failure to teach the subject matter of Claims 1, 2, 4-6, 8-12, 14-16 & 18-20 has been fully considered, and is persuasive in-part, as the reference of Vempati et al (US Patent No. 8954383B1) is continues to be used in rejecting Applicant’s claimed limitations.  
Upon further consideration, a new ground of rejection is made in view of Rathi et al (USPG Pub No. 20190004704A1) and Talagala et al (USPG Pub No. 20140089265A1).


Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
	**Shaikh et al US Patent No. 10169169B1) teaches highly available transaction logs for storing multi-tenant data sets on shared hybrid storage pools.
	**Lindemann et al (US Patent No. 7467268B2) teaches concurrent data restore and background copy operations in storage networks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								5/23/2021